Exhibit 10.18

 

Eastern Virginia Bankshares, Inc.

Base Salaries for Executive Officers

 

As of January 1, 2016

 

The current base salaries for the executive officers of Eastern Virginia
Bankshares, Inc. (the “Company”) are as follows:

 

Joe A. Shearin
President and Chief Executive Officer of the Company and EVB $346,619    

J. Adam Sothen
Executive Vice President and Chief Financial Officer of the Company and EVB

 

$157,429

James S. Thomas
Executive Vice President and Chief Credit Officer of EVB

 

$170,466

Douglas R. Taylor
Executive Vice President and Chief Risk Officer of EVB

 

$150,737

Ann-Cabell Williams
Executive Vice President and Retail Executive of EVB

 

$150,737

Bruce T. Brockwell
Executive Vice President and Director of Commercial Banking of EVB

 

$150,734 Mark C. Hanna
Executive Vice President and President, Tidewater Region of EVB $225,000

 

Dianna B. Emery
Executive Vice President and Chief Operations Officer of EVB $143,000

 

 



 

